           Case 1:21-cv-03539-LGS Document 34 Filed 08/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 TRUSTEES OF THE NEW YORK CITY                                :
 DISTRICT COUNCIL OF CARPENTERS                               :
 PENSION FUND et al.,                                         :   21 Civ. 3539 (LGS)
                                              Plaintiffs, :
                                                              :         ORDER
                            -against-                         :
                                                              :
 PF COMMERCIAL FLOORING, LTD et al.,                          :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for August 26, 2021,

at 11:00 a.m. (Dkt. No. 32).

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the initial pretrial conference is cancelled. If the parties believe that a

conference would nevertheless be useful, they should inform the Court immediately so the

conference can be reinstated. The case management plan and scheduling order will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date.

        The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: August 23, 2021
       New York, New York
